Citation Nr: 0932361	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  05-10 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1969 to February 
1971. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

The Veteran provided testimony at a May 2006 hearing before 
the undersigned.  A transcript of the proceeding is 
associated with the claims folder.  Given the nature of the 
evidence, the Board has characterized the issue as noted on 
the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009).

The Board remanded the Veteran's appeal in July 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Following the July 2006 remand by the Board, it appears that 
new records were added to the claims file that the RO has not 
considered.  The Veteran did not waive initial consideration 
by the RO of these records.  Specifically, declassified 
military documents, pictures, and multiple statements from 
the Veteran, as well as private medical records dated March 
2005 and April 2006 were added to the claims file.  The 
aforementioned records were date stamped as received at the 
Board in July 2006 and were forwarded to the RO in August 
2006.  These records were not listed in the July 2009 
supplemental statement of the case as evidence of record, nor 
were they mentioned in the reasons and bases.  Therefore, on 
remand, the additional evidence must be considered by the RO. 
38 C.F.R. §§  19.37, 20.1304 (2008).

In the July 2006 remand, the Board ordered that the RO 
attempt to verify the Veteran's claimed stressors and only if 
the stressors were verified, to then schedule the Veteran for 
a VA examination.  Despite the Board's instructions, the 
Veteran was given a VA examination in May 2007.  Where the 
remand orders of the Board are not complied with, the Board 
itself errs in failing to insure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  As such, the Board finds that 
the case is not ready for appellate review and must be 
remanded for further development.  

At the May 2007 examination, the examiner diagnosed PTSD 
based on two stressors reported by the Veteran, but noted 
that the validity of the diagnosis was pending the 
verification of those stressors.  The examiner also diagnosed 
major depressive disorder, but did not give an opinion as to 
the etiology of that condition.  Once VA undertakes the 
effort to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, 
VA must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Thus, on remand, another 
examination must be conducted.  

The Veteran has claimed that while he was housed at the 
Annapolis BEQ/BOQ, in Saigon, between September 25, 1969 and 
October 7, 1969, he was present when a mortar attack occurred 
when he was unloading a ship, and he saw a peer of his take 
the impact.  Official documentation obtained subsequent to 
the Board remand does not confirm that stressor as official 
records show an incident happening many months before.  

The other stressor relied upon by the VA examiner is an 
incident during which the Veteran said he was going to share 
a coconut with a small boy, the coconut exploded and the boy 
lost both of his hands and ultimately died.  The AMC/RO did 
not attempt to verify that stressor; however, the still-
unreviewed documentation submitted in July 2006 may include 
details that could facilitate that verification.  

Accordingly, the case is REMANDED for the following action:

1.  Review the evidence submitted after 
July 2006 and attempt to corroborate the 
Veteran's claim that he was going to share 
a coconut with a small boy, the coconut 
exploded and the boy lost both of his 
hands and ultimately died.  This event is 
alleged to have taken place between 
September 25, 1969 and October 7, 1969.

2.  Thereafter, schedule the veteran for a 
VA psychiatric examination. The claims 
file must be made available to the 
examiner for review.  The AMC/RO must 
specify for the examiner the stressor or 
stressors that it has determined are 
established by the record and the examiner 
must be instructed that only those events 
may be considered for the purpose of 
determining whether the Veteran was 
exposed to a stressor in service 

(a)  If PTSD is diagnosed, the examiner 
should specify (1) whether each in-service 
stressor established by the evidence of 
record was sufficient to produce PTSD; (2) 
whether the remaining diagnostic criteria 
to support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a link 
between the current symptomatology and one 
or more of the in-service stressors 
sufficient to produce PTSD.

(b)  If the examination results in a 
psychiatric diagnosis other than PTSD, the 
examiner should offer an opinion as to the 
etiology of the non-PTSD psychiatric 
disorder, to include whether it is at 
least as likely as not (a 50 percent or 
greater probability) that such disorder is 
related to active service.  

The examiner should provide a rationale 
for any opinion provided. 

3.  Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


